

Exhibit 10.1
EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This Employment and Non‑competition Agreement (this “Agreement”) is made as of
the Effective Date (as defined below), between First Financial Bancorp., an Ohio
corporation (the “Company”), and Anthony M. Stollings (“Employee”).
WHEREAS, the Company and Employee (each, the “Party,” and together, the
“Parties”) were parties to an employment offer letter dated on or about December
13, 2006 regarding eligibility under the Key Management Severance Plan and any
amendments thereto (the “Offer Letter”); and
WHEREAS, the Parties desire to terminate the Offer Letter and enter into a new
agreement as provided herein.
NOW, THEREFORE, the Parties hereby agree as follows:
§ 1.    Employment. The Company hereby agrees to continue to employ Employee,
and Employee hereby agrees to continue his employment with the Company, upon the
terms and subject to the conditions described in this Agreement.
§ 2.    Term. The term of Employee’s employment with the Company pursuant to
this Agreement shall begin on November 1, 2013 (the “Effective Date”) and shall
continue until April 30, 2014 (the “Initial Term”), unless sooner terminated
pursuant to § 6 of this Agreement. The term of this Agreement shall renew
automatically for successive one-year periods after the Initial Term (the
“Renewal Terms”), unless and until terminated by either the Company or Employee
at the end of the Initial Term or any Renewal Term, as applicable, upon not less
than ninety (90) days’ prior written notice given by either Party prior to the
end of the Initial Term or any Renewal Term, as applicable (it being understood
that non-renewal of this Agreement shall not result in a termination of
employment unless the Party providing such notice of non-renewal also specifies
in such notice that Employee’s employment shall terminate at the expiration of
the then-current term). The Initial Term and all Renewal Terms, if any, shall
constitute the “Term,” unless sooner terminated pursuant to § 6 of this
Agreement. Notwithstanding the foregoing, in the event of the consummation of a
“Change in Control” of the Company (as defined below), the Term shall be the
two-year period following the consummation of such Change in Control.


§ 3.    Services. During the Term, Employee shall be employed as the Executive
Vice
President, Chief Financial Officer and Chief Administrative Officer of the
Company or in a position that is comparable to such position in responsibility
for which Employee is suited by education and background. During the Term,
Employee shall report directly to the Chief Executive Officer of the Company or
to such other person as may be designated by the Chief Executive Officer from
time to time (the “Reporting Person”) and shall perform such services and be
responsible for such activities consistent with Employee’s then-current position
with the Company as may be reasonably assigned to him from time to time by the
Reporting Person or the Board of Directors of the Company (the “Board”) or a
duly authorized Board committee, subject to the business policies and operating
programs, budgets, procedures, and directions established from time to time by
the Company (the “Services”). Employee shall devote his best efforts and full
business and professional time, attention, energy, loyalty, and skill to
rendering



--------------------------------------------------------------------------------



the Services, seeing to the business affairs of the Company, and advancing the
Company’s interests.
§ 4.    Compensation.


(A)Base Compensation. As compensation for his Services during the Term, the
Company shall pay Employee a base salary at the annual rate of $320,000 (the
“Base Salary”), payable in accordance with the Company’s general policies and
procedures for payment of salaries to its executive officers as in effect from
time to time. Employee’s performance shall be reviewed by the Reporting Person
not less often than annually for the purpose of evaluating potential increases
in the Base Salary for recommendation to and approval by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), but the
Company shall not be obligated to make any such increases.


(B)Short‑Term Bonus. With respect to each fiscal year of the Company ending
during the Term (including with respect to the fiscal year that includes the
Effective Date), Employee shall be eligible to participate in the Company’s
Annual Short-Term Bonus Plan or such other short‑term bonus compensation plan
established by the Board or a Board committee as in effect from time to time
(the “Bonus Plan”). For purposes of the Bonus Plan, Employee’s target annual
bonus opportunity shall be equal to forty percent (40%) of the Employee’s annual
rate of Base Salary as in effect at the start of the fiscal year of the Company
to which the short-term bonus award relates (the “Target Bonus Amount”), with
the actual amount and terms and conditions of any such short‑term bonus award to
be determined by the Compensation Committee consistent with and subject to the
terms of the Bonus Plan; provided, however, that, other than with respect to the
Target Bonus Amount, the terms of the Bonus Plan applicable to Employee shall be
comparable in all material respects to the terms applicable to the Company’s
executive officers generally. The bonus, if any, for each fiscal year shall be
paid to Employee by no later than the fifteenth (15th) day of the third (3rd)
month following the end of such fiscal year, unless the Company or Employee, as
applicable, shall elect to defer the receipt of such bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).


(C)Long‑Term Incentive Award Opportunity. With respect to each fiscal year of
the Company during the Term, Employee shall be eligible to be awarded a
long‑term incentive award (“LTI Award”), with a target award opportunity having
a value (based on the grant date value of any such LTI Award, as determined in
accordance with the Company’s standard valuation methodology and procedures for
equity and equity‑based awards as applied consistently with respect to other
executive officers of the Company) equal to fifty percent (50%) of the Base
Salary. The actual amount and terms and conditions of any such LTI Award shall
be determined by the Compensation Committee consistent with and subject to the
terms of the applicable long‑term incentive plan of the Company as in effect
from time to time.


(D)Employee Benefits. During the Term, Employee shall be eligible to participate
in the Company’s retirement plans, including any supplemental pension plan, as
in effect from time to time, and welfare benefits and other group employee
benefits, such as paid-time-off (or similar benefit), group disability and
health, life, and accident insurance and similar indirect compensation programs,
which may from time to time be

- 2 -

--------------------------------------------------------------------------------



offered generally to the Company’s executive officers, subject in each case to
the terms and conditions of the applicable retirement plan, welfare plan, or
other benefit program and subject to the Company’s right to terminate, amend or
modify such plans or programs in its sole discretion in accordance with their
terms.


§ 5.    Confidentiality; Non‑competition; Non‑solicitation; Non-disparagement.


(E)Confidentiality. Employee shall not, directly or indirectly, at any time
(whether during the Term or thereafter), disclose any Confidential Information
(as defined below) to any person, association or other entity (other than the
Affiliated Companies, as defined below), or use, or authorize or assist any
person, association or other entity (other than the Affiliated Companies) to
use, any Confidential Information, excepting only disclosures required by
applicable law; provided that if Employee believes that disclosure of
Confidential Information is required by applicable law, Employee shall promptly
(and in any event prior to such disclosure) give the Company notice of such
proposed disclosure and cooperate with the Company in all ways reasonably
requested by it in its efforts to obtain a protective order or otherwise limit
the scope of such disclosure to the extent the Company deems necessary or
appropriate. Upon termination of his employment with the Company (for any
reason), Employee shall promptly deliver to the Company all documents and other
materials containing any Confidential Information which are in his possession or
under his control.


(F)Non‑competition. During the Term and during the first six (6) months of the
Restricted Period (as defined below), other than following a termination by the
Company for Cause (as defined below) in which case this § 5(B) shall be
inapplicable, Employee shall not, directly or indirectly, whether individually
or as a shareholder or other owner, partner, member, director, officer,
employee, independent contractor, creditor or agent of any person (other than
for the Company), enter into, engage in, or promote or assist (financially or
otherwise), directly or indirectly, any business which provides any commercial
banking, savings banking, mortgage lending, or any similar lending or banking
services (the “Restricted Services”) anywhere in the geographic area consisting
of the states of the United States in which any of the Affiliated Companies
operate banking offices at any time during the Term (the “Restricted
Territory”). Notwithstanding the foregoing, ownership, for personal investment
purposes only, of 1% or less of the outstanding capital stock of a publicly
traded corporation shall not constitute a violation hereof.


(G)Non‑solicitation of Clients. During the Term and during the Restricted
Period, Employee shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for the
Company):


(1)Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;


(2)Solicit or attempt in any manner to persuade any client or customer of any
Affiliated Company to cease to do business, to refrain from doing business or to
reduce the amount of business which any client or customer has customarily done
or contemplates doing with any of the Affiliated Companies; or

- 3 -

--------------------------------------------------------------------------------



(3)interfere with or damage (or attempt to interfere with or damage) any
relationship between an Affiliated Company and any client or customer.


(H)Non‑solicitation of Employees; No Hire. During the Term and during the
Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a shareholder or other owner, partner, member, director,
officer, employee, independent contractor, creditor or agent of any person
(other than for any Affiliated Company):


(1)Solicit any employee, officer, director, agent or independent contractor of
any Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company’s
relationship with any of its employees, officers, directors, agents or
independent contractors; or


(2)employ or engage any person who, at any time within the two‑year period
immediately preceding such employment or engagement, was an employee, officer or
director of any Affiliated Company.


(I)Non‑disparagement. Employee shall not, directly or indirectly, at any time
(whether during the Term or thereafter), make any public statement (oral or
written), or take any other action, that is disparaging to any Affiliated
Company. The provisions of this § 5(E) shall not preclude Employee from making
truthful statements to correct any false statements made by any Affiliated
Company or any person acting on behalf thereof about Employee.


(J)Defined Terms. For purposes of this Agreement, the following terms shall have
the meaning set forth below:


(1)“Affiliated Companies” shall mean the Company, all of its subsidiaries, and
any other entities controlled by, controlling, or under common control with the
Company, including any successors thereof, except that, following the
consummation of a Change in Control, for purposes of §§ 5(B) and 5(C),
Affiliated Companies shall be limited to the Company and it subsidiaries as of
immediately prior to the consummation of such Change in Control.


(2)“Change in Control” has the meaning given such term in the Company’s 2012
Stock Plan, as in effect on the Effective Date.


(3)“Confidential Information” shall mean all trade secrets, proprietary data,
and other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which any Affiliated Company is obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Agreement by Employee or
Employee’s breach of a duty owed to the Company.

- 4 -

--------------------------------------------------------------------------------



(4)“Restricted Period” shall mean the two (2) - year period following Employee’s
termination of employment with the Company or any Affiliated Company (whether
pursuant to this Agreement or otherwise) for any reason.


(5)“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Employee is
associated or other communications in any media not targeted specifically at any
specific individual described in § 5(C) or 5(D).


(K)Enforcement; Remedies; Blue Pencil. Employee acknowledges that: (1) the
various covenants, restrictions, and obligations set forth in this § 5 are
separate and independent obligations, and may be enforced separately or in any
combination; (2) the provisions of this § 5 are fundamental and essential for
the protection of the Company’s and the Affiliated Companies’ legitimate
business and proprietary interests, and the Affiliated Companies (other than the
Company) are intended third-party beneficiaries of such provisions; (3) such
provisions are reasonable and appropriate in all respects and impose no undue
hardship on Employee; and (4) in the event of any violation by Employee of any
of such provisions, the Company and, if applicable, the Affiliated Companies,
will suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this § 5 by
Employee, the Company and the Affiliated Companies, or any of them, as the case
may be, shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief, without
any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the payment or
provision of the severance payments and benefits as contemplated under § 7(D).
If any of the covenants set forth in this § 5 is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability, and the remaining such covenants shall not be
affected thereby.


§ 6.    Termination.


(L)Employee’s employment with the Company and the Term of this Agreement:


(1)shall terminate automatically upon the death of Employee;


(2)may be terminated by Employee other than for Good Reason (as defined below)
upon not less than ninety (90) days’ prior written notice given to the Company;


(3)may be terminated by the Company without Cause upon written notice to
Employee at any time, which termination shall be effective immediately or as of
such later date as specified in such notice (not to exceed thirty (30) days
without Employee’s consent);



- 5 -

--------------------------------------------------------------------------------



(4)may be terminated by Employee at any time for Good Reason upon not less than
thirty (30) days’ prior written notice to the Company; or


(5)may be terminated by the Company immediately upon notice to Employee at any
time (a) for Cause or (b) if Employee is then under a Long‑Term Disability (as
defined below).


(M)For purposes of this Agreement:


(1)“Cause” shall mean any one or more of the following:


(a)(i) an indictment of Employee, or plea of guilty or plea of nolo contendere
by Employee, to a charge of an act constituting a felony under the federal laws
of the United States, the laws of any state, or any other applicable law,
(ii) fraud, embezzlement, or misappropriation of assets, (iii) willful
misfeasance or dishonesty, or (iv) other actions or criminal conduct which
materially and adversely affects the business (including business reputation) or
financial condition of the Company;


(b)the continued failure of Employee to (i) perform substantially Employee’s
duties with the Company (other than any such failures resulting from incapacity
due to physical or mental illness), (ii) observe all material obligations and
conditions to be performed and observed by Employee under this Agreement, or
(iii) perform his duties in accordance, in all material respects, with the
policies and directions established from time to time by the Board or a duly
authorized Board committee (any such failure described in this subparagraph (b),
shall be a “Performance Failure”), and to correct such Performance Failure
within not more than fifteen (15) days following written notice from the Board
delivered to Employee, which notice specifically identifies the manner in which
the Board believes that Employee has not substantially performed; or


(c)having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).


For purposes of whether or not conduct constituting Cause has occurred, any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of the Company. The cessation of employment of
Employee shall not be deemed to be for Cause unless and until there shall have
been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Employee and Employee is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the
opinion of the Board, Employee is guilty of the conduct described in clause (a)
(other than clause (i)), (b) or (c) above.
(2)“Covered Employee” shall have the meaning provided in Code Section 162(m)(3)
and related guidance.



- 6 -

--------------------------------------------------------------------------------



(3)“Long‑Term Disability” shall mean that, because of physical or mental
incapacity, it is more likely than not that Employee will be unable, within 180
days after such incapacity commenced, to perform the essential functions of his
position with the Company, with or without reasonable accommodation. In the
event of any disagreement about whether or when Employee is under a Long‑Term
Disability, the question shall be determined:


(a)by a physician selected by agreement between the Parties if such a physician
is selected within ten (10) days after either Party requests the other to so
agree; or, if not,


(b)by two physicians, the first of whom shall be selected by Employee and the
second of whom shall be selected by the Company or, if Employee fails to make a
selection within ten (10) days after being requested to do so by the Company,
the second physician shall be selected by the first physician; and


(c)if the two physicians fail to agree, a third physician selected by the first
two physicians. Employee shall submit to all reasonable examinations requested
by any such physicians.


(4)“Good Reason” shall mean the occurrence, without Employee’s consent, of (a) a
significant reduction in Employee’s Base Salary, except for any decrease that is
generally applicable to other similarly situated senior executives of the
Company; (b) the failure of the Company to pay or provide to Employee when due
any material amount of compensation or material benefit that is required to be
paid or provided under this Agreement, after written notice of such purported
failure is provided to the Company by Employee and the Company is given a
reasonable opportunity to cure such failure; (c) a material and adverse change
(which shall in no event arise from an enhancement of or addition to Employee’s
responsibilities) in Employee’s responsibilities from the responsibilities
customarily associated with a senior executive position in a company of the size
and nature of the Company; or (d) the failure of the Company to obtain the
written agreement of any successor to the Company or the business of the Company
to assume this Agreement (solely to the extent such assumption does not occur by
operation of law).


§ 7.    Severance.


(N)Termination by the Company Other than for Cause or due to Employee’s Death or
Long‑Term Disability or by Employee for Good Reason. In the event that (i)
during the Term (or during the one-year period following the expiration of the
Term due to non-renewal of this Agreement at the election of the Company), the
Company terminates Employee’s employment without Cause pursuant to § 6(A)(3)
(for the avoidance of doubt, other than due to Employee’s death or Long‑Term
Disability, which shall be governed by § 7(B) below) or (ii) during the Term,
Employee terminates his employment for Good Reason pursuant to § 6(A)(4), and,
within fifty (50) days following Employee’s date of termination, Employee
provides the Company with (and does not revoke such release prior to the date
specified therein) a separate, written release in substantially the form
attached hereto as Exhibit A (the “Release”), Employee shall receive the
following payments and benefits at the times specified below (subject to § 12 of
this Agreement, including the Delay of Payment provision in § 12(B)):

- 7 -

--------------------------------------------------------------------------------



(1)Employee’s accrued and unpaid Base Salary through the date of termination, to
the extent not theretofore paid (the “Accrued Obligations”), which payments
shall not be subject to the Release and shall be paid within thirty (30) days of
the date of termination;


(2)“Termination Compensation” equal to two years of Employee’s Base Salary (not
taking into account any reduction in Base Salary that serves as the basis for a
termination for Good Reason), payable in equal installments (no less frequently
than monthly) over a 24-month period (the “Severance Period”) (commencing with
the first payroll period following the sixtieth (60th) day after Employee’s date
of termination of employment) in accordance with the Company’s general policies
and procedures for the payment of salaries to its executive officers;


(3)“Termination Short‑Term Bonus”


(a)In the event Employee is a Covered Employee for the year of his or her
termination of employment or, as determined in the sole discretion of the
Company, would have been a Covered Employee for such year if he or she had
continued employment until the end of the year, then to the extent necessary to
ensure the deductibility of compensation otherwise payable to Employee under the
Company’s Bonus Plan, a lump sum payment equal to the lesser of (x) two and one
half (2.5) times the target bonus amount or (y) two (2) times the average of the
three most recent actual annual bonus awards paid (or payable) to Executive by
the Company (or, the average actual annual bonus payouts for such lesser number
of completed performance years for which Employee was eligible to receive an
annual bonus) under the Bonus Plan.


(b)In the event subparagraph 3(a) does not apply, then in lieu of the amount
otherwise payable to Employee under subparagraph 3(a), a payment equal to two
(2) times the Target Bonus Amount.


The Termination Short Term Bonus will be payable in a lump sum on the sixtieth
(60th) day following Employee’s date of termination (the Termination
Compensation and Termination Short‑Term Bonus, collectively, the “Severance
Benefits”).


(4)During the one‑year period following the date of termination, Employee shall
be entitled to full executive outplacement assistance with an agency selected by
the Company with the fee paid by the Company in an amount not to exceed
five percent (5%) of Employee’s Base Salary;


(5)If the Company’s severance plan of general applicability as in effect on
Employee’s date of termination provides for continued payment by the Company of
all or a portion of the cost of the premiums for continuation coverage under the
Company’s health care plan pursuant to Section 4980B of the Code (“COBRA
Coverage”) and if the Employee timely and properly elects such COBRA Coverage,
the Company shall pay on the Employee’s behalf the difference between the
monthly COBRA Coverage premium paid by the Employee for himself and his
dependents and the monthly premium amount paid by similarly situated active
executives for the same coverage. Such reimbursement shall be paid directly to
the COBRA Coverage administrator (if any) and shall be treated as a taxable
benefit to the Employee. The Employee shall be eligible to receive such

- 8 -

--------------------------------------------------------------------------------



reimbursement until the earliest of: (i) the twelve-month anniversary of the
Employee’s termination of employment; (ii) the date the Employee is no longer
eligible to receive COBRA Coverage; and (iii) the date on which the Employee
otherwise becomes eligible to receive substantially similar coverage from
another employer. The Company reserves the right to modify or terminate the
COBRA Coverage benefit provided hereunder to the extent necessary to comply with
applicable law.


(6)Any other benefits (other than benefits under any severance or termination
pay plan of the Company or any Affiliated Entity) that are otherwise required to
be provided to Employee or to which Employee is otherwise eligible to receive
through the date of termination under the terms of the applicable Company plan
shall be provided to Employee consistent with the terms of the applicable
Company plan (the “Other Benefits”). Such payments and benefits shall not be
subject to the Release.


(O)Due to Employee’s Death or Long‑Term Disability, by the Company for Cause or
by Employee Other than for Good Reason. If, during the Term, Employee’s
employment is terminated by reason of his death or Long‑Term Disability, by the
Company for Cause or voluntarily by Employee for any reason other than for Good
Reason, the Company’s obligations to Employee shall be limited to the following
(1) the payment of the Accrued Obligations and (2) the timely payment or
provision of the Other Benefits. The Accrued Obligations shall be paid to
Employee or his estate or beneficiary in the event of his death, as applicable,
in a lump sum in cash within thirty (30) days of the date of termination.


(P)Full Settlement. Except as expressly provided in this § 7, Employee shall
have no right to receive any compensation or other benefits under this Agreement
as a result of or in connection with the termination of his employment with the
Company or for any period after such termination.


(Q)Cessation of Payments and Benefits. Notwithstanding any other provision of
this Agreement to the contrary, the obligation of the Company to pay or provide
the Severance Benefits and the benefits under §§ 7(A)(4) and (5) that are
otherwise payable or to be provided following termination of Employee’s
employment with the Company shall automatically and immediately terminate upon a
breach by Employee of this Agreement, including without limitation a breach of
Employee’s obligations under § 5, other than an immaterial and inadvertent
breach that is discontinued and/or remedied (to the extent subject to cure) by
Employee promptly.


§ 8.    Limitation on Payments Under Certain Circumstances.


(R)Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Employee to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
so that the Parachute Value (as defined below) of all Payments, in the
aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Employee would have a greater Net After‑Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the

- 9 -

--------------------------------------------------------------------------------



Accounting Firm determines that Employee would not have a greater Net After‑Tax
Receipt of aggregate Payments if the Agreement Payments were so reduced,
Employee shall receive all Agreement Payments to which Employee is entitled
hereunder.


(S)If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Employee notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this § 8 shall be binding upon
the Company and Employee and shall be made as soon as reasonably practicable and
in no event later than thirty (30) days following the date of termination. For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Agreement (and no other Payments) shall be reduced. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing the
payments and benefits under the following sections in the following order:
(1) first, any Payments under § 7(A)(4); (2) second, any Payments under
§ 7(A)(5); (3) third, any Payments under § 7(A)(2); and (4) fourth, any Payments
under § 7(A)(3). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.


(T)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Employee pursuant to this Agreement that should not have been
so paid or distributed (“Overpayment”) or that additional amounts which will
have not been paid or distributed by the Company to or for the benefit of
Employee pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Employee that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, Employee shall promptly
(and in no event later than sixty (60) days following the date on which the
Overpayment is determined) pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by Employee to the
Company if and to the extent such payment would not either reduce the amount on
which Employee is subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. If the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than sixty (60) days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(U)To the extent requested by Employee, the Company shall cooperate with
Employee in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Employee (including
without limitation Employee’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, including that set
forth in § 5 of this Agreement) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A‑2(b) of the final
regulations under Section 280G of the Code), such that payments in

- 10 -

--------------------------------------------------------------------------------



respect of such services may be considered reasonable compensation within the
meaning of Q&A‑9 and Q&A‑40 to Q&A‑44 of the regulations under Section 280G of
the Code and/or exempt from the definition of the term “parachute payment”
within the meaning of Q&A‑2(a) of the regulations under Section 280G of the Code
in accordance with Q&A‑5(a) of the regulations under Section 280G of the Code.


(V)§ 8 Definitions. The following terms shall have the following meanings for
purposes of this § 8:


“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under § 8 and is reasonably acceptable to Employee, which firm
shall not, without Employee’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.
“Net After‑Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to Employee’s taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to Employee in the relevant tax year(s).
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Employee, whether paid or payable pursuant to this Agreement or otherwise.
“Safe Harbor Amount” means (A) 3.0 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (B) $1.00.
§ 9.    Company Policies. Employee acknowledges that at all times he and the
compensation he receives (or is eligible to receive) from the Company pursuant
to this Agreement or otherwise shall be subject to the policies of the Company,
including the Company’s stock ownership guidelines and clawback or recoupment
policies, as in effect from time to time.


§ 10.    Capacity. Employee represents and warrants to the Company that he has
the capacity and right to enter into this Agreement and perform all of his
obligations under this Agreement without any restriction.


§ 11.    Remedies. Subject to the right of the Company and the Affiliated
Companies to exercise the remedies described in § 5 of this Agreement in any
court having jurisdiction or the right of Employee to challenge, defend or
contest same in any court having jurisdiction, all disagreements and
controversies arising with respect to this Agreement, or with respect to its

- 11 -

--------------------------------------------------------------------------------



application to circumstances not clearly set forth in this Agreement, shall be
settled by binding arbitration to be held, and the award made, in Hamilton,
Ohio, pursuant to the then‑applicable Commercial Arbitration Rules of the
American Arbitration Association. In any such arbitration, the arbitrators shall
consist of a panel of three arbitrators, which shall act by majority vote and
which shall consist of one arbitrator selected by the Party on one side of the
issue subject to the arbitration, one arbitrator selected by the Party on the
other side of the issue, and a third arbitrator selected by the two arbitrators
so selected, who shall be either a certified public accountant or an attorney at
law licensed to practice in the State of Ohio and who shall act as chairman of
the arbitration panel; provided that, if the Party on one side of the issue
selects its arbitrator for the panel and the other Party fails so to select its
arbitrator within ten (10) business days after being requested by the first
Party to do so, then the sole arbitrator shall be the arbitrator selected by the
first Party. A decision in any such arbitration shall apply both to the
particular question submitted and to all similar questions arising thereafter
and shall be binding and conclusive upon both Parties and shall be enforceable
in any court having jurisdiction over the Party to be charged. Each Party shall
bear the cost of its own attorney’s fees. However, if Employee prevails in a
challenge to the Company’s determination as to the basis or lack of basis for
his termination or if Employee prevails on any claim that he was discriminated
against in violation of any federal, state or local law, the Company shall
reimburse Employee for any applicable filing fee and any reasonable costs or
expenses incurred in such challenge, including reasonable attorney’s fees. All
other costs and expenses of arbitration shall be borne by the Company. All
rights and remedies of each Party under this Agreement are cumulative and in
addition to all other rights and remedies that may be available to that Party
from time to time, whether under any other agreement, at law or in equity.


§ 12.    Section 409A of the Code.


(W)General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code, and it shall be considered and
interpreted in accordance with such intent. Any payments that qualify for the
“short‑term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short‑term deferral amounts. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. Despite any contrary
provision of this Agreement, any references to “termination of employment” or
the “date of termination” (or any similar term) shall mean and refer to the date
of Employee’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury Regulation Section 1.409A‑1(h). In no event may
Employee directly or indirectly designate the calendar year of any payment under
this Agreement.


(X)Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if Employee is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), any payment that
constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise

- 12 -

--------------------------------------------------------------------------------



due to Employee under this Agreement during the six‑month period following his
separation from service (as determined in accordance with Section 409A of the
Code) on account of his separation from service shall be accumulated and paid to
Employee on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”) together with interest at the
short-term applicable federal rate with semiannual compounding under Section
1274(d) of the Code for the month prior to the month in which the separation
from service occurs from the date such amount would have been paid but for this
§ 12(B) to the day prior to actual payment date. If Employee dies during the
Section 409A postponement period, the amounts and entitlements delayed on
account of Section 409A shall be paid to the personal representative (with
interest as provided above) of his estate on the first to occur of the Delayed
Payment Date or thirty (30) days after the date of Employee’s death.


(Y)In‑Kind Benefits and Reimbursements. Notwithstanding any other provision of
this Agreement to the contrary, all (1) reimbursements and (2) in‑kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (a) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.


§ 13.    Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.


§ 14.    Survival. Upon the expiration of the Term or other termination of this
Agreement, the respective rights and obligations of the Parties shall survive
such expiration or other termination to the extent necessary to carry out the
intentions of the Parties under this Agreement. The termination of Employee’s
employment by the Company (for any reason) shall not relieve either Party of its
obligations existing at, arising as a result of, or relating to acts or
omissions occurring prior to, such termination. Without limiting the generality
of the preceding sentence, in no event shall the termination of such employment
modify or affect any obligations of Employee or rights of the Company or the
Affiliated Companies under § 5 of this Agreement, all of which shall survive the
termination of such employment.


§ 15.    Notices. All notices and other communications under this Agreement to
either Party shall be in writing and shall be deemed given when (a) delivered
personally to that Party, (b) telecopied (which is confirmed) to that Party,
(c) mailed by certified mail (return receipt requested) to that Party at the
address for that Party set forth in this Agreement, or (d) delivered to Federal
Express, UPS, or any similar express delivery service for delivery the next
business day to that Party at that address.



- 13 -

--------------------------------------------------------------------------------



If to the Company: First Financial Bancorp.
255 East Fifth Street
Cincinnati, Ohio 45202
Attention: General Counsel


If to Employee: At the most recent address on file at the Company.


Either Party may change its address for notices under this Agreement by giving
the other Party written notice of such change.
§ 16.    Severability. The intention of the Parties is to comply fully with all
rules, laws, and public policies to the extent possible. If and to the extent
that any court of competent jurisdiction is unable to so construe any provision
of this Agreement and holds that provision to be invalid, such invalidity shall
not affect the remaining provisions of this Agreement, which shall remain in
full force and effect. With respect to any provision in this Agreement finally
determined by such a court to be invalid or unenforceable, such court shall have
jurisdiction to reform this Agreement to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the Parties.


§ 17.    Non‑Waiver. No failure by either Party to insist upon strict compliance
with any term of this Agreement, to exercise any option, to enforce any right,
or to seek any remedy upon any default of the other Party shall affect, or
constitute a waiver of, the other Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Agreement shall affect or constitute a waiver of either Party’s right to demand
strict compliance with all provisions of this Agreement.


§ 18.    Complete Agreement. This Agreement and all documents referred to in
this Agreement, all of which are hereby incorporated herein by reference,
contain the entire agreement between the Parties and supersede all other
agreements and understandings between the Parties with respect to the subject
matter of this Agreement, including the Prior Agreement. This Agreement shall be
of no force or effect unless and until executed and delivered by both Employee
and a duly authorized representative of the Company. No alterations, additions,
or other changes to this Agreement shall be made or be binding unless made in
writing and signed by both Parties.


§ 19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts to be
executed and performed entirely in such state.


§ 20.    Captions. The captions of the various sections of this Agreement are
not part of the context of this Agreement, are only guides to assist in locating
those sections, and shall be ignored in construing this Agreement.


§ 21.    Genders and Numbers. Where permitted by the context, each pronoun used
in this Agreement includes the same pronoun in other genders and numbers, and
each noun used in this Agreement includes the same noun in other numbers.



- 14 -

--------------------------------------------------------------------------------



§ 22.    Successors. This Agreement shall be personal to Employee, and no rights
or obligations of Employee under this Agreement may be assigned or delegated by
Employee to any person. Any assignment or attempted assignment by Employee in
violation of the preceding sentence shall e null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the heirs, personal representatives, successors, and
assigns of each Party. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.


§ 23.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.


§ 24.    Compliance with Applicable Law. The benefits paid and provided under
this Agreement are subject to and conditioned upon compliance with applicable
requirements of federal, state and local law and regulation, whether currently
in effect or subsequently enacted, including without limitation, 12 U.S.C.
Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R. Part
359. Consistent with the foregoing, the Company shall have the right to defer,
cancel or recoup any payment or refuse to provide any benefit under this
Agreement in the event the Company determines in good faith, acting in its sole
discretion, that making such payment or providing such benefit violates any
applicable law or regulation. Further, benefits paid and provided under this
Agreement may be subject to any claw back policy generally applicable to the
executives of the Company as may be required by applicable law or as may be
established by the Company in its sole discretion. To the extent determined
necessary to comply with the Guidance on Sound Incentive Compensation Policies
issued by the Office of the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision on June 21, 2010, as it may be implemented,
modified and interpreted from time to time, the Employee and the Company
mutually agree to amend the provisions of this Agreement and to cooperate in
good faith with respect thereto.


IN WITNESS THEREOF, Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.
EMPLOYEE
 
FIRST FINANCIAL BANCORP.
 
 
 
 
 
 
/s/ Anthony M. Stollings
 
By: /s/ Claude E. Davis
Anthony M. Stollings
 
Name: Claude E. Davis
 
 
Title: President and Chief Executive Officer
 
 
 
11/1/2013
 
11/1/2013
Date
 
Date


- 15 -

--------------------------------------------------------------------------------






- 16 -

--------------------------------------------------------------------------------



RELEASE OF CLAIMS AGREEMENT
First Financial Bancorp., an Ohio corporation (the “Company”), and its
subsidiaries and affiliates (collectively, with the Company, “FFB”) and Anthony
M. Stollings, Executive’s heirs, executors, administrators, successors, and
assigns (collectively referred to throughout this Agreement as “Executive”),
agree that:
1.    Last Day of Employment. Executive’s employment with FFB will end effective
________________ (the “Severance Date”). In no circumstance shall Executive sign
this Release of Claims Agreement (this “Release”) prior to the Severance Date,
and Executive must sign and return this Agreement no later than ________, which
is the [fiftieth (50th)] Please insert the appropriate number of days to sign
the release. day following the Severance Date. The Executive will then have
seven (7) days to revoke this Release following the date of signature. Assuming
no revocation takes place, the Release will become effective no later than the
sixtieth (60th) day following the Severance Date.


2.    General Release of All Claims.


a.For and in consideration of the payments and other benefits due to Executive
pursuant to Section 7 of the Employment and Non-competition Agreement entered
into as of September XX, 2013, by and between the Company and Executive (the
“Agreement”), and for other good and valuable consideration, Executive knowingly
and voluntarily releases and forever discharges FFB, any and all of its parent
corporations, affiliates, subsidiaries, divisions, predecessors, insurers,
successors and assigns, and their current and former Executives, attorneys,
officers, directors and agents thereof, both individually and in their business
capacities, and their Executive benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Executive has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:
▪
Title VII of the Civil Rights Act of 1964;

▪
Sections 1981 through 1988 of Title 42 of the United States Code;

▪
The Executive Retirement Income Security Act of 1974 (except for any vested
benefits under any tax-qualified benefit plan);

▪
The Immigration Reform and Control Act;

▪
The Americans with Disabilities Act of 1990, as amended;

▪
The Age Discrimination in Employment Act of 1967;

▪
The Worker Adjustment and Retraining Notification Act;

▪
The Fair Credit Reporting Act;

▪
The Family and Medical Leave Act;

▪
The Equal Pay Act;

[IF RESIDENT OF INDIANA]
▪
The Indiana Age Discrimination Act - Ind. Code §22-9-2-1 et seq.;

▪
The Indiana Civil Rights Law - Ind. Code §22-9-1-1 et seq.;

▪
The Indiana Equal Pay Act - Ind. Code §22-2-2-1 et seq.;

▪
The Indiana Handicap Discrimination Law - Ind. Code §22-9-5-1 et seq.;




--------------------------------------------------------------------------------



▪
The Indiana Discrimination Against Disabled Persons Act - Ind. Code §910 3-1-1
et seq.;

▪
The Indiana State Wage Payment and Work Hour Laws;

▪
The Indiana Occupational Safety and Health Act - Ind. Code §22-8-1-1 et seq.;

▪
The Indiana AIDS Testing Law - Ind. Code §16-41-6-1 and §16-41-8-1 et seq.;

▪
The Indiana Smoker’s Rights Law - Ind. Code §22-5-4-1 et seq.;

▪
The Indiana Whistleblower Protections - Ind. Code Ann. §4-15-10 et seq.;

[IF RESIDENT OF KENTUCKY]
▪
The Kentucky Civil Rights Act - Ky. Rev. Stat. Ann. §344.010 et seq.;

▪
The Kentucky Statutory Provision Regarding Retaliation/Discrimination for Filing
a Workers Compensation Claim - Ky. Rev. Stat. Ann. §342.197(1);

▪
The Kentucky Parental Leave statute (adoptions) - Ky. Rev. Stat. Ann. §377.015;

▪
The Kentucky Discrimination against Physically Handicapped - Ky. Rev. Stat. Ann.
§207.130 et seq.;

▪
The Kentucky Equal Pay Law - Ky. Rev. Stat. Ann. §377.420 et seq.;

▪
The Kentucky Smokers’ Rights statute - Ky. Rev. Stat. Ann. §344.010(1) - (3);

▪
The Kentucky AIDS Law - Ky. Rev. Stat. Ann. §207.135, 207.150 et seq.;

▪
The Kentucky Whistleblower Protection statute - Ky. Rev. Stat. Ann. §61.102, et
seq.;

▪
The Kentucky Human Rights Commission Regulations - Title 104 Ky. Admin. Regs.
Ch. 1;

▪
The Kentucky Wage Payment and Work Hour Laws;

▪
The Kentucky Occupational Safety & Health Program - Ky. Rev. Stat. Ch. 338;

[IF RESIDENT OF MICHIGAN]
▪
The Michigan Civil Rights Act - Mich. Comp. Laws §37-2101 et seq.;

▪
The Michigan Persons with Disabilities Civil Rights Act - Mich. Comp. Laws
§37.1101 et seq.;

▪
The Michigan Whistleblower Protection Act - Mich. Comp. Laws §15.361 et seq.;

▪
The Michigan Statutory Provision Regarding Retaliation/Discrimination for Filing
a Worker’s Compensation Claim - Mich. Comp. Laws §418.301 (11) et seq.;

▪
The Michigan AIDS Testing and Confidentiality Act - Mich. Comp. Laws §333.5131
et seq.;

▪
The Michigan Equal Pay Law - Mich. Comp. Laws §408.381 et seq.;

▪
The Michigan State Wage Payment and Work Hour Laws;

▪
The Michigan Occupational Safety and Health Act - Pub. Acts 154;

▪
The Michigan Handicapped Discrimination Law - Mich. Comp. Laws Ann. §37.1101 et
seq.;


A-2

--------------------------------------------------------------------------------



[IF RESIDENT OF OHIO]
▪
The Ohio Fair Employment Practice Law - Ohio Rev. Code Ann. §4112.01 et seq.;

▪
The Ohio Whistleblower Protection Law - Ohio Rev. Code Ann. §4113.51 et seq.;

▪
The Ohio Statutory Provisions Regarding Retaliation/Discrimination for Filing
Worker’s Compensation Claim - Ohio Rev. Code Ann. §4123.90;

▪
The Ohio Equal Pay Law - Ohio Rev. Code Ann. §4111.13 et seq.;

▪
The Ohio State Wage Payment and Work Hour Laws;

[END STATE SPECIFIC]
▪
Any other federal, state or local law, rule, regulation, or ordinance

▪
Any public policy, contract, tort, or common law; or

▪
Any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

b.If any claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multiparty action or proceeding based on such a claim in which FFB
or any other Releasee identified in this Agreement is a party.


c.FFB and Executive acknowledge that this Release does not limit either party’s
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local governmental agency. To the extent permitted by
law, Executive agrees that if an administrative claim is made to, or other
proceedings initiated with, a federal, state or local governmental agency,
Executive shall not be entitled to recover any individual monetary relief,
remuneration, damages, compensation or other individual remedies of any type
whatsoever from Releasees.


d.Notwithstanding anything else herein to the contrary, the release contained
herein shall not affect, and Executive does not waive: (i) rights to
indemnification Executive may have under (A) applicable law, (B) any other
agreement between Executive and any Releasee and (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(ii) any right Executive may have to obtain contribution in the event of the
entry of judgment against Executive as a result of any act or failure to act for
which both Executive and FFB are jointly responsible; (iii) Executive’s rights
to vested benefits and payments under any equity incentive plan or award
agreement or under any retirement plan, welfare benefit plan or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such plan or agreement; (iv) Executive’s rights as a
stockholder of the Company; or (v) any unsatisfied obligations under Section 4
of the Agreement.


3.    No Consideration Absent Execution of this Agreement. Executive understands
and agrees that Executive would not receive the monies and/or benefits under
Section 7 of the Agreement except for Executive’s execution of this Release and
the fulfillment of the obligations and promises contained under Section 5 of the
Agreement.


4.    Acknowledgments and Affirmations.


a.Executive affirms that Executive has complied with all laws and regulations
applicable to FFB’s operations.



A-3

--------------------------------------------------------------------------------



b.Executive affirms that Executive has not filed, caused to be filed, or
presently is not a party to any claim against FFB.


c.Executive affirms that Executive has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled.


d.Executive affirms that Executive has been granted any leave to which Executive
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.


e.Executive affirms that Executive has no known workplace injuries or
occupational diseases.


f.Executive affirms that Executive has not divulged any of FFB’s Confidential
Information (as defined in the Employment Agreement) and will continue to
maintain the confidentiality of such information consistent with statute or
common law, FFB’s policies and/or Executive’s agreement(s) with FFB.


g.Executive affirms that he has not violated and will continue to comply with
the non-competition, non-solicitation and non-disparagement covenants set forth
in the Agreement.


h.Executive affirms that Executive has not been retaliated against for reporting
any allegations of wrongdoing by FFB or its officers, including any allegations
of corporate fraud.


i.Executive affirms that all of FFB’s decisions regarding Executive’s pay and
benefits through the date of Executive’s Severance Date were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.


j.Executive affirms that any stock options granted to Executive under any FFB
option program that have not vested by Executive’s Severance Date shall be
considered lapsed, and be forever unexercisable by Executive unless otherwise
provided by the terms of the applicable plan document and/or related agreement
for those options. At Executive’s Severance Date, any vested stock options will
be treated in accordance with the terms of the applicable plan document and/or
related agreement for those options.


k.Executive affirms that any restricted stock granted to Employee under any FFB
restricted stock program that have not vested by Executive’s Severance Date
shall be considered lapsed, and be forever forfeited by Executive unless
otherwise provide by the terms of the applicable plan document and/or related
agreement for those restricted shares. At Executive’s Severance Date, any vested
restricted stock grant will be treated in accordance with the terms of the
applicable plan document and/or related agreement for those restricted shares.


5.    Reimbursement of Expenses. FFB agrees to reimburse Executive in accordance
with FFB policy for reasonable and ordinary expenses that Executive incurred in
connection with the services that Executive rendered on behalf of FFB prior to
Executive’s Severance Date. Executive agrees to file an expense report
reflecting all such outstanding expenses no later than ten (10) calendar days
following Executive’s Severance Date.
6.    Return of Property and Confidential Information.
a.Executive affirms that Executive has returned all of FFB’s property,
documents, and/

A-4

--------------------------------------------------------------------------------



or any Confidential Information in Executive’s possession or control on or
before Executive’s Severance Date, including but not limited to Executive’s FFB
credit card(s), Executive’s FFB identification card, FFB branch or office keys,
and all FFB files, books, documents and records (whether in paper or electronic
form).


b.Executive acknowledges and agrees that Executive is in possession of all of
Executive’s property that Executive had at FFB’s premises and that FFB is not in
possession of any of Executive’s property.
    
7.     Cooperation. Executive agrees to fully cooperate in and assist with any
litigation or federal, state or local governmental agency proceedings involving
FFB for which Executive’s testimony or cooperation is requested by FFB.


8.    No Admission of Wrongdoing. The Parties agree that neither this Release
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.


9.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.


10.     Agreement Not Assignable. Neither this Release nor any right or interest
hereunder shall be assignable by Executive or any beneficiary or legal
representative of Executive without the prior written consent of an officer of
FFB.


11.     Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to its conflict of
law provisions. Any controversy or claims arising out of or relating to this
Release shall settled by binding arbitration in accordance with Section 11 of
the Employment Agreement.

12.     Severability. Should any provision of this Release be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Release in full
force and effect.


13.     Section 409A. Benefits provided under this release are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code. To that
end, the benefits provided hereunder shall be provided and administered subject
to Section 12 of the Agreement.


14.    Remedies. All disagreements and controversies arising with respect to
this Release, or with respect to its application to circumstances not clearly
set forth in this Release, shall be settled by binding arbitration pursuant to
the provisions contained in Section 11 of the Agreement.


EXECUTIVE IS ADVISED THAT EXECUTIVE HAS [UP TO TWENTY-ONE (21) CALENDAR DAYS]2
TO CONSIDER THIS RELEASE. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTIVE’S SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.








                                                    
2 Please add appropriate number days under the circumstances.

A-5

--------------------------------------------------------------------------------



EXECUTIVE MAY REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EXECUTIVE SIGNS THIS RELEASE. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO ____________ [IDENTIFY COMPANY
REPRESENTATIVE] AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR RELEASE.” THE
REVOCATION MUST BE PERSONALLY DELIVERED TO _________________ [IDENTIFY COMPANY
REPRESENTATIVE] OR HIS/HER DESIGNEE, OR MAILED TO ____________________ [IDENTIFY
COMPANY REPRESENTATIVE] AND BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER
EXECUTIVE SIGNS THIS RELEASE.


EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP-TO-TWENTY-ONE (21) CALENDAR-DAY CONSIDERATION PERIOD.


EXECUTIVE AGREES THAT THE RELEASE WILL BECOME EFFECTIVE NO LATER THAN THE
SIXTIETH (60TH) DAY FOLLOWING THE SEVERANCE DATE IF THE EXECUTIVE EXECUTES THE
RELEASE AND DOES NOT REVOKE IT.


EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.


The parties knowingly and voluntarily sign this Release of Claims Agreement as
of the date(s) set forth below:


EXECUTIVE
 
FIRST FINANCIAL BANCORP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Name of Person Signing]
 
[Name of Person Signing]
 
 
 
[Title of Person Signing]
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 














A-6